Citation Nr: 9921502	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of cold injury to 
the hands, feet, knees, and back.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.

The appeal arises from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for residuals of 
cold injury to the hands, knees, and back.  At an April 1999 
Travel Board hearing it was indicated that the feet were also the 
subject of a cold injury in service, and so cold injury to the 
feet was included in the issue on appeal.  


REMAND

The veteran contends that he suffered from cold injury to the 
hands, feet, knees, and back while stationed in the Aleutian 
Islands in service in 1944.

At an April 1999 Travel Board hearing, the veteran submitted an 
April 1999 medical statement which he testified was written by 
his treating VA physician at a VA hospital in Philadelphia, 
Pennsylvania.  The medical statement relates to heart disease and 
abdominal aortic aneurysms, but the veteran posited that the same 
physician could relate the heart disease and/or aneurysms to cold 
injury in service.  The veteran thereby contended that the 
medical statement supported his claim.  

The veteran would not waive RO review of the submitted statement 
prior to Board adjudication.  Action by the Board with respect to 
this additional evidence is governed by Rule 1304 of its Rules of 
Practice (38 C.F.R. § 1304(c) (1998)), which states the 
following:  

(c)	Consideration of additional evidence 
by agency of original jurisdiction.  Any 
pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the provisions 
of this section, as well as any such 
evidence referred to the Board by the 
originating agency under § 19.37(b) of this 
chapter, must be referred to the agency of 
original jurisdiction for review and 
preparation of a Supplemental Statement of 
the Case unless this procedural right is 
waived by the appellant or representative or 
unless the Board determines that the 
benefit, or benefits, to which the evidence 
relates may be allowed on appeal without 
such referral.  Such waiver must be in 
writing or, if a hearing on appeal is 
conducted, formally entered on the record 
orally at the time of the hearing. 

In the present case, since the veteran has not waived his right 
to have this additional material reviewed by the RO, the appeal 
must be returned to the RO for consideration in light thereof.  

Pursuant to discussion with the veteran at the Travel Board 
hearing, the veteran is to be afforded the opportunity to submit 
additional supporting evidence.  As the veteran testified that 
the April 1999 non-waived medical statement was by his treating 
VA physician, it is conceivable that additional VA medical 
treatment evidence related to the veteran's claim may be 
available.  Medical records concerning a veteran which are in the 
VA's possession at the time a determination is made about his or 
her claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the final decision, 
regardless of whether such records were actually before the 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992), 
Damrel v. Brown, 6 Vet. App. 242 (1992).  Hence any such VA 
medical records should be obtained.  

To further develop the veteran's claim, this case is remanded for 
the following:

1.  The RO should obtain all clinical 
records currently in existence concerning 
treatment of the veteran at the VAMC in 
Philadelphia, Pennsylvania, for association 
with the claims folder.  

2.  The veteran should be accorded the 
opportunity, consistent with the discussion 
at the Travel Board hearing, to furnish a 
statement on VA letterhead from the VA 
physician who he reported furnished the 
April 1999 statement, and signed by that 
physician with his name typed under his 
signature, relating coronary artery 
disease, aortic aneurysms, or identifiable 
residuals of any cold injuries to the 
hands, feet, knees, or back to an incident 
in service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Such a statement, if 
received, should be added to the claims 
folder. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of cold 
injury to the hands, feet, knees, and back, 
in light of the April 1999 medical 
statement submitted at the Travel Board 
hearing, and any additional evidence 
received.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
should be afforded the applicable time to 
respond.

The case should be returned to the Board for further appellate 
review, if in order. The purpose of this remand is to procure 
clarifying data, to ensure due process of law, and to comply with 
a precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



